Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Steven Dixon Prentice petitions for a writ of mandamus, alleging that the district court has unduly delayed in ruling on his “Demand for Release” in connection with his 28 U.S.C. § 2241 (2012) petition. The district court’s docket sheet reveals that the court dismissed without prejudice Prentice’s § 2241 petition on May 27, 2016. Accordingly, we deny Prentice’s mandamus petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
PETITION DENIED